Citation Nr: 0621373	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder, for the period from June 
13, 1997 to July 17, 2003.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

From June 13, 1997 to July 17, 2003, the veteran's post 
traumatic stress disorder (PTSD) was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as restricted affect, 
depression, anger, irritability, nightmares, flashbacks, 
sleep problems, memory impairment, and slight or no insight.  
The evidence of record also demonstrated the veteran was 
alert and oriented to time, person, and place, had average 
intellect, and normal speech.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD for the period from June 13, 1997 to July 
17, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial evaluation 
in excess of 50 percent for PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  An August 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to post-
remand readjudication and did not notify the veteran of 
potential disability evaluations, there is no prejudice to 
the veteran because service connection was granted for PTSD 
in May 2003, with a 50 percent rating assigned effective June 
1997.  Consequently, the service connection claim has been 
proven with a disability rating and effective date assigned 
and therefore VA's duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (2005) has been satisfied and is no 
longer applicable.  See Owens v. Nicholson, No. 04-1038 (U.S. 
Vet. App. March 29, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (determining that a remand would 
"unnecessarily [impose] additional burdens on the [Board] 
and [RO] with no benefit flowing to the veteran.").

The veteran's service medical records, private medical 
records, and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a 
September 1998 document, the veteran stated that he was 
receiving social security disability benefits from the Social 
Security Administration (SSA), but no SSA records are 
associated with the claims file.  Generally the duty to 
assist extends to obtaining SSA records where relevant to the 
issue.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
The Board finds that in this case, a remand to obtain SSA 
records is not required.  The veteran testified in a hearing 
before the Board in June 2000, that he was receiving SSA 
disability benefits due to his nonservice-connected back 
disorder and not his PTSD.  The file contains VA PTSD 
examinations from April 2003, July 1998, and August 1997; VA 
outpatient notes from November 1997 to April 2003; and a 
December 1998 private psychological examination.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. at 384, 394 (1993); see also Soyini, 1 
Vet. App. at 546 (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (holding that remands which result in unnecessary 
additional burdens on VA with no benefit to the veteran are 
to be avoided).  In light of the foregoing, the Board finds 
that the RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  Thus, VA's 
duty to assist has been fulfilled.

There is no further indication in the record that other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id. 

Service connection for PTSD was granted by a May 2003 rating 
decision and a 50 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 13, 
1997.  In April 2004, the veteran filed a notice of 
disagreement alleging he was entitled to a 100 percent 
evaluation.  The RO issued a statement of the case in August 
2004.  In November 2004, the veteran filed a substantive 
appeal.  In a March 2005 rating decision, a 100 percent 
evaluation was assigned, effective July 17, 2003.  Thus, at 
issue here is the initial evaluation, for the period from 
June 13, 1997 to July 17, 2003.

An August 1997 VA PTSD examination was conducted.  The 
veteran reported that he lived alone.  The veteran reported 
poor sleep, depression, and that he cried easily.  The 
veteran reported vague thoughts of suicide, but no plans or 
attempts.  The veteran reported that he worked for Campbell 
Foods for 12 to 13 years, then Switchboard Electric Company 
for 13 to 14 years, until the company went out of business, 
and then Glen X Rail Car, where he had been laid off in 1995.  
The examiner found the veteran had a mildly tense affect, was 
cooperative, oriented to time, person, and place, goal-
oriented, had organized thoughts, average intellect, fairly 
good memory, reasonably good judgment, mildly depressed mood, 
and no insight, psychosis, delusions, or hallucinations.  The 
diagnosis was mild dysthymia.  At an October 1997 VA general 
examination, the veteran reported depression, hallucinations, 
dreams, marked insomnia, recurrent thoughts, and an inability 
to cope with everyday life.  The diagnosis was PTSD.  

November and December 1997 VA medical records indicated the 
veteran was pleasant, cooperative, and had an improved mood 
and affect.  The veteran reported trouble sleeping.  A 
December 1997 VA medical record noted that the veteran 
reported poor sleep, poor appetite, nightmares, loneliness, 
anger, nervousness, and homicidal ideations, but denied 
suicidal ideations.  The veteran reported he was fired from 
two long-term jobs for disagreements and that he had not 
worked since 1995.  The examiner found the veteran alert and 
oriented to time, person, place, and object, with a 
restricted affect, and poor eye contact.  The veteran spoke 
in a low tone, was not always coherent, smiled occasionally, 
acted appropriately, and had an impaired memory and poor 
judgment.  The diagnosis was PTSD, moderate symptoms.  A 
global assessment functioning (GAF) score of 51-60 was 
assigned, which contemplates moderate symptoms, such as a 
flat affect, circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social and occupational 
functioning, such as having few friends and conflicts with 
peers and coworkers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (2004) (DSM-IV).

A March 1998 VA psychiatric note indicated the veteran had 
assaulted a person in a grocery store.

A July 1998 VA PTSD examination was conducted.  The veteran 
reported that at his job at Campbell Soup he had problems 
with people, didn't like crowds, and fought with his bosses.  
He was currently living with his mother.  The veteran 
reported sleep troubles, occasional nightmares, depression, 
and thoughts of suicide but no attempts.  The examiner found 
the veteran neatly dressed, cooperative, goal-oriented, 
oriented as to time, person, and place, with organized 
thoughts, the ability to express himself, normal speech, mild 
tension affect and mood, mild depression, average intellect, 
fair memory, good judgment, and slight insight, and no 
psychosis, delusions, hallucinations, or "organisty" (sic).  
The impression was chronic, mild dysthymia.  A GAF score of 
70 was assigned, which contemplates mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, 46-47.

A November 1998 VA medical record noted the veteran reported 
memory loss and anger.  The veteran reported talking to 
friends for support.


A December 1998 private vocational evaluation was conducted.  
The veteran reported that from 1979 to the early 1980's he 
worked at Stevens Food Company but left due to fights with 
his coworkers and superiors.  He worked at Campbell Soup from 
1980 to 1989 but quit because he was unable to work with his 
superior.  He worked from 1989 to 1993 at Superior 
Technology, but the company went out of business.  The 
veteran last worked from 1994 to 1996 at Hugo Railcar but was 
laid off.  He reported that he had difficulty sleeping due to 
anxiety and reoccurring nightmares and had no leisure 
activities.  The veteran reported intense anxiety, anger, 
flashbacks, an inability to get along in a work setting, and 
difficulty in establishing and maintaining employment 
relationships.  Upon a review of medical records, the 
examiner noted depression, sleep disturbance, suicidal and 
homicidal ideations, and social withdrawal.  The examiner 
opined that the veteran was permanently and totally disabled 
due to PTSD and back pain.

A December 1998 private psychological evaluation was 
conducted.  The veteran reported he had had 10 or 15 
different jobs, was currently unemployed, and had problems in 
employment and interpersonal relationships.  The veteran also 
reported anxiety, anger, frequent irritability, difficulty 
dealing with emotions, depression, flashbacks, frequent 
suicidal ideation but no intent, memory problems, intrusive 
thoughts, frequent or daily anxiety and panic attacks, fear 
of public, self-isolation, chronic sleep disturbance, night 
sweats, nightmares, and that he frequently becomes 
disoriented or lost.  The examiner found high anxiety, 
excessive worry, fear of bodily harm, sadness, unhappiness, 
depression, secluding, isolating from others, chronic anger, 
high irritability, and constricted psychological functioning.  
The examiner diagnosed chronic severe PTSD and assigned a GAF 
score of 40, which contemplates some impairment in reality 
testing or communication, for example, speech is illogical, 
obscure, or irrelevant, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  DSM-IV, 46-47.

A January 1999 VA medical record noted the veteran reported 
depression, an inability to get along with anyone, and self-
isolation, but denied suicidal ideations.  In a June 1999 VA 
record the veteran indicated he didn't like to be around 
people but wished to make friends.  He denied suicidal or 
homicidal ideations.  The GAF score was 60, which, as noted 
above, contemplates moderate symptoms or moderate difficulty 
in social and occupational functioning.  See DSM-IV, 46-47.  
In an August 1999 VA medical record the veteran had a flat 
affect but no suicidal or homicidal ideations.  A GAF score 
of 60 was assigned.  Id.  A January 2000 VA medical record 
noted the veteran reported stress and that he didn't like to 
be around people.  The examiner noted stable affect and mood 
and no suicidal or homicidal ideations.  A GAF score of 60 
was assigned.  Id.  

In March 2000, a VA examiner noted a flat affect and mood but 
no suicidal or homicidal ideations.  A GAF score of 60 was 
assigned.  Id.  An August 2000 VA medical record noted the 
veteran reported doing better.  The examiner found stable 
affect and mood and no suicidal or homicidal ideations.  A 
GAF score of 60 was assigned.  Id.  

A February 2001 VA medical record indicated the veteran 
reported flashbacks, depression, auditory and visual 
hallucinations, and paranoia, but denied suicidal or 
homicidal ideations.  A GAF score of 51, was assigned which 
contemplates moderate symptoms or moderate difficulty in 
social and occupational functioning.  Id.  An April 2001 VA 
record indicated the veteran reported avoiding people and 
being lonely, but denied suicidal or homicidal ideations.  
The examiner noted a blunted affect.  A GAF score of 58 was 
assigned, which contemplates moderate symptoms or moderate 
difficulty in social and occupational functioning.  Id. 

An October 2002 VA medical record indicated the veteran 
reported paranoia, flashbacks, and nightmares, but denied 
hallucinations, delusions, and suicidal or homicidal 
ideations.  The examiner found the veteran guarded and 
assigned a GAF score of 51.  Id.  An April 2003 VA medical 
record noted the veteran reported trouble sleeping, 
nightmares, flashbacks, and avoidance of people, but denied 
suicidal or homicidal ideations.  The examiner found a full 
affect, rational thoughts, and that the veteran was coherent 
and logical.  The examiner assigned a GAF score of 62, which 
contemplates mild symptoms or some difficulty in social or 
occupational functioning.  Id. 

An April 2003 VA fee-based PTSD examination was conducted.  
The veteran reported he lived alone and had an isolating 
lifestyle.  The veteran also reported flashbacks triggered by 
loud noises or wars news, avoidance of people, difficulty 
sleeping, difficulty concentrating, irritability, anger, 
beating people up with minimal provocation, an exaggerated 
startle response, auditory and visual hallucinations, 
frequent panic attacks in public, an inability to form loving 
relationships or to express affection, and thoughts of 
suicide.  The examiner found the veteran casually dressed, 
able to maintain minimal personal hygiene, alert and oriented 
to time, person, and place, appropriate behavior, withdrawn 
but cooperative, with logical thinking, soft, clear, and 
well-enunciated speech, adequate vocabulary and expressive 
skills, fairly good impulse control, and no blocking, no 
flight of ideas, no tangentiality or perseveration, and no 
suicidal or homicidal ideations.  The diagnosis was chronic, 
severe PTSD.  The GAF score was 40, which contemplates, as 
noted above, some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  Id. 

The veteran's current 50 percent evaluation for the period 
from June 13, 1997 to June 17, 2003 contemplates occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support a rating in excess of 50 percent for this period.  
The veteran's GAF scores ranged from 40 to 70.  Two scores 
were at or near 40, which indicates, as noted above, some 
impairment in reality testing or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  But nine scores were in the 51-60 range which 
indicates moderate symptoms and two scores were in the 61-70 
range which indicates mild symptoms.  Thus, the veteran's 
PTSD was manifested most often by moderate symptoms.  In 
addition, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The objective medical evidence of record indicates the 
veteran's PTSD was consistently manifested by symptoms such 
as depression, nightmares, flashbacks, sleep problems, and a 
restricted affect.  But the veteran was also found alert and 
oriented to time, person, and place, and to have normal 
speech.  The veteran intermittently reported delusions and 
hallucinations, and suicidal and homicidal ideations.  The 
evidence of record also demonstrates that the veteran was 
occasionally found to have average intellect, a good memory, 
and to be rational, coherent, or logical, but also 
demonstrated memory impairment, anger, irritability, impulse 
control, and slight or no insight.  A December 1998 private 
vocational assessment found that the veteran was unable to 
work due to his nonservice-connected back condition and his 
PTSD, but the veteran had consistently worked from service 
discharge to 1995, despite his problems with maintaining 
employment relationships.  Accordingly, the criteria for an 
initial evaluation in excess of 50 percent have not been 
shown for this time period.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
a work setting); and an inability to establish and maintain 
effective relationships).

The Board notes that in his notice of disagreement and 
substantive appeal, the veteran asserts that he is entitled 
to a 100 percent rating.  In this regard, the objective 
medical evidence of record does not support such a rating.  
The evidence of record demonstrates that the veteran was 
alert and oriented to time, person, and place, exhibited 
appropriate behavior, had organized and logical thought 
processes, normal speech, and intermittent delusions or 
hallucinations.  Accordingly, the criteria for a 100 percent 
evaluation have not been shown.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (100 percent evaluation where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for service-
connected PTSD for the period from June 13, 1997 to July 17, 
2003 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


